      Case 2:21-cv-00251-TLN-JDP Document 3 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SANG KIM and ROSA KIM,                           No. 2:21-cv-00251-TLN-JDP
12                       Plaintiffs,
13           v.                                        SUA SPONTE REMAND ORDER
14    SONIA KRIETZ,
15                       Defendant.
16

17          This matter is before the Court on Defendant Sonia Krietz’s (“Defendant”) Notice of

18   Removal and Motion to Proceed in Forma Pauperis. (ECF Nos. 1–2.) For the reasons set forth

19   below, Defendant’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED as moot, and

20   the Court hereby REMANDS the action to the Superior Court of California, County of

21   Sacramento, due to lack of subject matter jurisdiction.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                       1
      Case 2:21-cv-00251-TLN-JDP Document 3 Filed 02/11/21 Page 2 of 3


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On November 12, 2020, Plaintiffs Sang Kim and Rosa Kim (collectively, “Plaintiffs”)

 3   brought an action for unlawful detainer against Defendant for possession of real property known

 4   as 140 Oak Rock Circle, Folsom, California 95630 (the “Property”). (ECF No. 1 at 8.) On

 5   February 8, 2021, Defendant filed a Notice of Removal removing this unlawful detainer from the

 6   Sacramento County Superior Court. (See id.)

 7          II.     STANDARD OF LAW

 8          28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the

 9   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is

10   proper only if the court could have exercised jurisdiction over the action had it originally been

11   filed in federal court.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

12          Courts “strictly construe the removal statute against removal jurisdiction,” and “the

13   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980

14   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time

15   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the

16   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer

17   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544

18   U.S. 974 (2005).

19          Federal question jurisdiction is set forth in 28 U.S.C. § 1331. See 28 U.S.C. § 1331. The

20   “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded complaint
21   rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

22   the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc., 482 U.S. at 386. Federal

23   question jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim, or third-

24   party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009); Hunter

25   v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

26   ///
27   ///

28   ///

                                                       2
      Case 2:21-cv-00251-TLN-JDP Document 3 Filed 02/11/21 Page 3 of 3


 1          III.    ANALYSIS

 2          Defendant removed this action on the basis of federal question jurisdiction. (ECF No. 1 at

 3   2; ECF No. 1-1 at 1.) Defendant argues the CARES Act preempts state law regarding evictions

 4   and seems to suggest that Plaintiffs’ Complaint raises a federal claim even though it contains only

 5   a single claim for unlawful detainer. (ECF No. 1 at 2–5.) The Court disagrees. The instant

 6   Complaint relies solely on California state law and does not state any claims under federal law.

 7   (See ECF No. 1 at 8.) Based on the well-pleaded complaint rule as articulated above, “federal

 8   jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

 9   pleaded complaint.” Caterpillar Inc., 482 U.S. at 386. To the extent that Defendant asserts that

10   the CARES Act somehow preempts California law or affects the outcome of this case, such an

11   argument is part of Defendant’s defense. For Plaintiffs’ suit to “arise under” federal law,

12   Plaintiffs’ “statement of [their] own cause of action” must “show[] that it is based upon [federal

13   law].” See Vaden, 556 U.S. at 60–62.

14          Because the Complaint indicates that the only cause of action is one for unlawful detainer,

15   which arises solely under state law, this action does not arise under federal law. As there is no

16   apparent grounds for federal jurisdiction, it is appropriate to remand this case, sua sponte, for lack

17   of federal subject matter jurisdiction. See United Investors Life Ins. Co. v. Waddell & Reed Inc.,

18   360 F.3d 960, 967 (9th Cir. 2004) (“[T]he district court ha[s] a duty to establish subject matter

19   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”).

20          IV.     CONCLUSION
21          For the reasons stated above, Defendant’s motion to proceed in forma pauperis (ECF No.

22   2) is DENIED as moot, and the Court hereby REMANDS this action to the Superior Court of

23   California, County of Sacramento.

24          IT IS SO ORDERED.

25   DATED: February 10, 2021

26
27
                                                                Troy L. Nunley
28                                                              United States District Judge

                                                        3
